Citation Nr: 1640712	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  07-37 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for the service-connected irritable bowel syndrome (IBS).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied entitlement to a TDIU.  

The Veteran and his spouse testified in a hearing before the RO's Decision    Review Officer (DRO) in June 2008, and in August 2009 they testified before      the undersigned Veterans Law Judge in a videoconference hearing from the RO.  Transcripts of both hearings are of record.

Also on appeal is a rating decision in March 2015 that continued a rating of 30 percent for IBS.  The Veteran requested a videoconference hearing before the Board on this issue, and in August 2015 the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran the requested hearing.  The appeal for TDIU was also remanded as an inextricably intertwined issue.  A videoconference hearing was duly scheduled in December 2015, but prior to the hearing the Veteran's representative submitted a letter on behalf of the Veteran canceling the hearing and stating that the Veteran would provide other evidence in support of his claim.  Accordingly, the request for hearing is withdrawn, and the Board may proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




REMAND

The Veteran seeks an increased rating for his IBS and entitlement to a TDIU    based on service-connected disabilities.  Presently, the Veteran is in receipt of the maximum evaluation assignable for IBS under Diagnostic Code 7319.  38 C.F.R. § 4.114.  Additionally, his only other service-connected disability is depression, rated as 30 percent disabling.  Thus, his combined rating for service-connected disabilities is 50 percent, and he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). 

The Veteran's attorney has raised the argument that the Veteran's IBS presents an exceptional disability picture such that extraschedular consideration is warranted.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Accordingly, remand for referral to  the Director of Compensation Service (or designee) is warranted.  If after such consideration for the IBS claim the Veteran still does not meet the schedular criteria for a TDIU, then consideration of extraschedular entitlement to a TDIU should also be accomplished by the Director (or designee).  See 38 C.F.R. § 4.16(b).

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  After the above has been completed, refer the Veteran's claim for an increased rating for IBS to        the Director, Compensation Service (or designee)       for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  If, after consideration of the IBS claim is complete the Veteran still does not meet the schedular criteria for entitlement to a TDIU, the claim for a   TDIU due to service-connected disabilities on an extraschedular basis should also be considered by       the Director (or designee).  See 38 C.F.R. § 4.16(b).

3.  After undertaking the development above, the      case should be readjudicated.  If the benefits sought     on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned     to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




